El Juez Asociado Señok Wolf,
emitió la opinión del tribunal.
Perfecto Torres era un empleado de la peticionaria. Tra-bajaba en la lancha de vapor “Ana Mercedes” y puede ad-mitirse que era un marino según es entendida esta palabra. A poca distancia del puerto de Humaeao, mientras la lancha “Ana Mercedes” se separaba de un ancón de acero, se de-sató un fuerte ventarrón, a consecuencia del cual Perfecto Torres sufrió lesiones y murió poco tiempo después. Una hermana de Perfecto Torres presentó reclamación a la Co-misión Industrial de conformidad con la Ley de Indemniza-ciones a Obreros. El caso fué apelado a la Corte de Distrito de Humaeao, la que confirmó la resolución de la Comisión Industrial. La suma concedida fué $1,583.34.
Cuando se presentó originalmente la reclamación del obre-ro, el patrono, la peticionaria en este caso, no trató de atacar la jurisdicción de la Comisión Industrial ni de la Corte de Distrito de Humaeao, mas lo hizo luego en un escrito de re-consideración.
La presente es una petición de auto inhibitorio fundada en que ni la Comisión Industrial ni la Corte de Distrito de Humaeao tenían jurisdicción para conocer de este caso, toda vez que dicha jurisdicción residía solamente en las cortes de almirantazgo de los Estados Unidos. Se descansa princi-palmente en el artículo 688 del título 46 del Código de los Estados Unidos, pág. 1523, que lee como sigue:
“Indemnización por lesiones a un marino o por la muerte de éste. —Cualquier marino que sufra lesiones personales en el curso de su empleo, puede, a su elección, sostener una acción de daños y perjui-cios en ley, con derecho a un juicio por jurado, y en tal procedimiento serán aplicables todos los estatutos de los Estados Unidos que modi-fiquen o extiendan el derecho o remedio otorgado por la ley común en casos de lesiones personales a empleados de ferrocarriles. En caso de que ocurriere la muerte de cualquier marino como resultado de tal lesión personal, el representante personal de tal marino podrá *932incoar acción ele daños y perjuicios en ley, con derecho a un juicio por jurado, y en tal procedimiento serán aplicables todos los esta-tutos de los Estados Unidos que confieren o regulan la causa de ac-ción por muerte cuando se trata de empleados ferroviarios. La ju-risdicción en tales procedimientos corresponderá a la corte del dis-trito en que el patrono demandado resida o en que radique su oficina principal. (Mar. 5, 1915, c. 153; sección 20, 38 Stat. 1185; Junio 5, 1920, c. 250, sección 33, 41 Stat. 1007.)
Creemos que el caso de Lastra v. N. Y. & P. R. S.S. Co., 2 F. (2d) 812, es una respuesta completa a la contención, de la peticionaria y la mayor dificultad con que liemos tropezado en este caso lia sido tratar de seguir la distinción que se lia intentado hacer entre dicho caso y el presente. En el caso de Lastra, supra, la Corte de Circuito de Apelaciones llamó la atención hacia el hecho de que Puerto Rico no había sido incorporado a los Estados Unidos en tal forma que la Cons-titución fuera aplicable ex proprio vigore. Igualmente que la disposición sobre almirantazgo contenida en la Constitu-ción no se extendía a Puerto Rico a menos que el Congreso la trajera a esta Isla mediante legislación, citando los Casos Insulares y Porto Rico v. Tapia, 245 U. S. 639. La corte no halló tal legislación, sino lo contrario. También reconoció que los poderes legislativos locales se extendían a toda clase de cuestiones de naturaleza legislativa que no fueren local-mente inaplicables. Los artículos 7 y 8 de nuestra Carta Orgánica fueron expresados entonces en la opinión del modo siguiente:
“. . . toda propiedad que al tiempo de la cesión pertenecía, en virtud de las leyes de España entonces en vigor, a las diferentes juntas de obras de puertos de Puerto Rico; todas las orillas ele los puertos, muelles, embarcaderos, terrenos saneados, y todos los terre-nos y edificios públicos no reservados hasta ahora, por los Estados Unidos para fines públicos, quedan por la presente bajo el dominio del Gobierno de Puerto Rico, para ser administrados a beneficio del pueblo de Puerto Pico; y la. Asamblea Legislativa de Puerto Rieo tendrá autoridad, con sujeción a las limitaciones impuestas a todas sus leyes, para legislar respécto a todos esos asuntos según lo esti-mare conveniente; ...”
*933“Artículo 8. — La superficie ele los puertos y los cursos y extensio-nes ele aguas navegables y los terrenos sumergidos bajo ellos dentro y alrededor de la isla de Puerto Pico y de las islas y aguas adyacen-tes, que ahora pertenecen a los Estados Unidos y no han sido reser-vados por los Estados Unidos para fines públicos, quedan por la pre-sente colocados bajo el dominio del Gobierno de Puerto Rico, para que sean administrados de la misma manera y con sujeción a las mismas limitaciones que las propiedades enumeradas en el artíc.ulo precedente; . .
Klu respuesta a las argumentaciones de la parte apelada en diclio caso, aquella corte no dudó de que la Corte de Dis-trito de los Estados Unidos tuviera jurisdicción en materia, de almirantazgo en los casos en que tal jurisdicción fuera aplicable, pero resolvió que las palabras que daban juris-dicción a dicha corte no podían ser interpretadas en el sen-tido de hacer que en Puerto Rico rigiera el conjunto uniforme de derecho de almirantazgo que de acuerdo con la Constitu-ción, tal cual ha sido interpretada por la Corte Suprema de la nación, prevalecía en los Estados Unidos. La corte dijo que la concesión de jurisdicción y la concesión de un derecho exigible eran dos cosas distintas. Dijo además que no había fundamento de peso alguno para resolver que existía una po-lítica pública implícita, para crear una uniformidad de dere-cho marítimo que incluyera a Puerto Rico, y hubo también otro razonamiento. Al final de su opinión la corte manifestó lo que sigue: “Solamente la voluntad clara y expresa de los Estados Unidos debe prevalecer contra la presunción de do-minio local en cuestiones de interés 'local ’ ’, citando varios ca-sos de la Corte Suprema de los Estados Unidos.
Si bien es cierto que un examen del caso de Lastra no re-vela que la Corte de Circuito estuviese considerando el ar-tículo 688 del Código de los Estados Unidos, supra, y que allí no estaba claramente envuelto derecho alguno de un marino, sin embargo, su razonamiento claramente comprende la idea de que dicho artículo, o cualquier otro similar, es inaplicable a Puerto Rico toda vez que tenemos una legislación especial y peculiar aplicable a nosotros.
*934El caso de Spencer Kellog & Sons, Inc. v. Hicks, 285 U. S. 502, cae dentro de la misma demarcación que los otros argu-mentos de la petición que tenemos ante nos. La Corte Su-prema en dicho caso simplemente decidió que entre un estado y los Estados Unidos la ley de almirantazgo es aplicable cuando ocurre un accidente en las aguas navegables de los Estados Unidos, v. gr., en el río Hudson. El caso no da mayor peso a la contención de que la ley de almirantazgo debe aplicarse a Puerto Eico con exclusión del derecho de nuestra Legislatura a aprobar una Ley de indemnizaciones a obreros que incluya a los marinos mientras éstos se hallan dentro de las aguas de Puerto Eico, o sea, muy cerca del puerto de Hu-macao.
Leyendo dicho caso tal vez surja una duda respecto a si fue la intención de la corte decir que la jurisdicción de almi-rantazgo era exclusiva. Aparecía que la corte de almiran-tazgo en realidad había tomado jurisdicción, más no tenemos interés en dar énfasis a este punto.
Durante todo el curso de la discusión en el caso de Spencer Kellog, supra, se hace evidente que la corte hablaba de un acto torticero marítimo. Una lectura de la petición de-muestra que en el presente caso no hay indicio alguno de que el dueño de la embarcación cometiera ningún acto torticero. Es cierto que los indicios son que lo ocurrido a Perfecto Torres fué un accidente inevitable, lo cual es otra razón para dudar de la aplicación de dicho caso.
La peticionaria igualmente alega que el caso de Lastra sostiene su criterio. La corte allí dijo algo respecto a un derecho exigible, más el uso de estas palabras no altera el hecho de que la ley de almirantazgo de los Estados Unidos en un caso como el de Perfecto Torres no ha sido hecha ex-tensiva a Puerto Eico. Aun si tuviésemos alguna duda so-bre si la Corte de Circuito de los Estados Unidos en el caso de Lastra había prestado la debida consideración al artículo 688 del Código de los Estados Unidos, a pesar de ello, nos consideraríamos obligados por la decisión en dicho caso. *935Igualmente creemos que el caso de Gromer v. Standard Dredging Co., 224 U. S. 362, tiene alguna aplicación.
E's difícil concebir, después de las decisiones emitidas en los casos de Muratti o Tapia, que pueda surgir alguna cues-tión constitucional. El dominio que tiene el Congreso es com-pleto. Ese cuerpo ba demostrado su intención. Cualquier duda respecto a su intención debe ser interpretada en favor de la mayor latitud de remedios por parte de un obrero le-sionado. La tendencia moderna es favorecer la aplicación sistemática de las leyes de indemnizaciones a obreros.
La resolución de marzo 17, 1932, suspendiendo los proce-dimientos en la Corte de Distrito de Humacao debe ser anu-lada y la corte inferior debe proceder tal cual si no se hu-biese librado la orden para mostrar causa.
El Juez Asociado Señor Córdova Dávila no intervino.